Citation Nr: 1611345	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-23 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1978.

This matter arises from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned at a Board video conference hearing in November 2011.  A transcript of the hearing is of record.  In January 2012, the Board issued a decision denying the claims for service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor, and for Dependents Educational Assistance under 38 U.S.C. Chapter 35.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's January 2012 decision was identified as having been potentially affected by an invalidated rule related to the duties of the Veterans Law Judge that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran, in turn, requested to have the prior decision vacated and a new one issued in its place.  

In April 2014, the Board issued a new decision which again denied the claims for service connection for cerebral atrophy and right anterior cerebral dysfunction with essential tremor, and for Dependents Educational Assistance under 38 U.S.C. Chapter 35.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Memorandum Decision, the Court vacated that part of the Board's decision that denied entitlement to VA benefits for cerebral atrophy and right anterior cerebral dysfunction with essential tremor and remanded the matter for readjudiction.  

The appeal is once again before the Board and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his cerebral atrophy and right anterior cerebral dysfunction with essential tremor is due to exposure to chemicals in service.  He also reported at a VA examination that he was beaten in the head several times with a nightstick, but did not lose consciousness.  His service treatment records show that he was possibly exposed to chlorine gas while working in a bunker in December 1975 and to formaldehyde in January 1976.  However, his service treatment records additionally show that he was seen in a medical clinic in August 1977 in a highly agitated and emotional state after learning that he was to be assigned overseas, and he was noted at that time to be unable to control his muscle tremor in his limbs.  Also, in October 1977, he was treated for complaints of nausea and of having the "shakes" for two days as well as being very nervous because of the Navy.  

The two VA examination reports on file, dated in January 2010 and in May 2010, contain opinions with respect to a possible link between the Veteran's inservice exposure to chemicals and postservice diagnosis of cerebral atrophy and right anterior cerebral dysfunction with essential tremor; however, they do not include consideration of the tremor findings in 1977.  Such consideration is essential in order to properly decide this appeal.  Accordingly, this matter is remanded so that this aspect of the Veteran's appeal can be addressed by a VA examiner.  38 U.S.C.A. § 5103A(d).  Also, although the only treatment records on file prior to 2006 are audiological records, these records show that the Veteran had balance issues.  In this regard, the Veteran reported at a VA Ear, Nose and Throat examination in July 1989 that he felt unsteady and had a sensation of falling when in total darkness.  The examiner concluded that there was no evidence of vestibular pathology at that time and recommended a neurology consult.  There is no neurology consult on file from that time period.  This evidence should be considered in conjunction with the new VA examination.  

Lastly, VA outpatient records show that the Veteran presented to a VA primary care clinic in March 2006 to establish care for his hearing condition.  He said he wished to continue with his outside primary care physician for his other health issues and routine health maintenance.  Accordingly, an attempt should be made to obtain these identified private treatment records if relevant to the current appeal.  38 U.S.C.A. § 5103A(b); 38 C.F.R. §3.159. 

Based on the foregoing, the case is REMANDED for the following action:

1.  Provide the Veteran with an additional opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal, to specifically include treatment records from his outside primary care physician.  The appropriate signed releases should be obtained from the Veteran for the private records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for an appropriate VA examination.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner is asked to opine whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's cerebral atrophy and right anterior cerebral dysfunction with essential tremor is related to service.  The Veteran's service treatment records, reported symptomatology and timeline of such symptomatology should be considered in conjunction with all of the evidence in the claims file. 

The examination report should include a complete rationale for all opinions expressed. 
 
3.  After completion of the above, and any other development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, send the Veteran and his representative a Supplemental Statement of the Case and return the appeal to the Board for appellate review, after allowing the Veteran an adequate opportunity to respond

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




